Citation Nr: 1615265	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right ankle disorder.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In his May 2010 substantive appeal, the Veteran requested a hearing before the Board in connection with his claim.  However, he withdrew that request in a July 2010 statement.  Nevertheless, in August 2013, the RO notified the Veteran that his hearing was scheduled for October 2013.  He did not report for that proceeding.  There is no indication that the notification letter was returned as undeliverable, nor has he requested that the hearing be rescheduled.  Therefore, the Board deems the hearing request to be withdrawn.  See 38 C.F.R § 20.704(d), (e).  

The Board remanded the case for further development in December 2013.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran's appeal had originally included the issues of entitlement to an increased evaluation for hemorrhoids and pseudofolliculitis barbae.  However, the Board denied those claims in December 2013.  Thus, the issues are no longer on appeal.  

In addition, during the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted service connection a left ankle disability in a March 2015 rating decision.  The Board finds that the grant of service connection constitutes a full award of the benefit sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the AOJ's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Therefore, no further consideration is necessary.  

The AOJ associated the Veteran's VA treatment records with the electronic claims file in December 2013, but did not review them in their March 2015 supplemental statement of the case.  To the extent that the new VA treatment records are relevant to the claim on appeal, this decision remands the claim for further development, and the AOJ will have the opportunity to consider the evidence submitted since the March 2010 statement of the case.  See 38 C.F.R. § 20.1304.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in December 2013 to obtain outstanding VA treatment records and to afford the Veteran a VA examination.  On remand, the AOJ obtained the outstanding VA treatment records and scheduled him for a VA examination in January 2014.  However, the examiner focused primarily on the Veteran's left ankle.  Indeed, he simply noted that the Veteran denied having any problems with his right ankle and noted that there is no history of injury to the right ankle.  There was no discussion of VA treatment records showing a July 2009 assessment of posterior tibial tendon dysfunction of the right foot.  Therefore, the Board finds that an additional medical opinion is needed.  

In addition, the Board notes that the AOJ sent the Veteran a VA Form 21-4142 to authorize the release of any private treatment records on remand and that he did not respond.  However, the Board also notes that had submitted a February 2008 VA Form 21-4142 reporting private treatment for his ankles from 2003 to 2007.  The RO made one request for those private treatment records in March 2008, but received no response and made no follow-up request as required by 38 C.F.R. § 3.159(c)(1).  As a remand is already needed to obtain an additional medical opinion, further efforts should be made to obtain any outstanding medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right ankle.  A specific request should be made for any outstanding treatment records from River Regional Health System Clinic, including any records dated from 2003 to 2008.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any relevant, outstanding VA medical records, including records from the Jackson VAMC for treatment from November 2013 to the present.

2.  After completing the preceding development, the AOJ should obtain an additional medical opinion from the January 2014 VA examiner to determine the nature and etiology of any right ankle disorder that may be present.  If the individual providing the opinion determines that a physical examination is needed, one should be scheduled.

The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and lay statements.

The Veteran reported in his February 2008 claim that he hurt his ankle playing basketball in the Army.  He also stated in March 2008 that he has arthritis in both ankles.  The Veteran further noted in his April 2009 notice of disagreement that private doctors have related to him that his current problems with his ankles were caused by an in-service injury that he sustained years ago.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

In addition, the examiner is advised that, the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  Service connection may be awarded even though the disability resolves prior to adjudication of the claim.

The examiner should state whether the Veteran has had a right ankle disorder at any point since filing his claim in 2008.  In so doing, he or she should address the VA treatment record showing a July 2009 assessment of posterior tibial tendon dysfunction of the right foot

For any diagnosis identified (regardless of whether the condition has since resolved), the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's electronic claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

